DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 01/13/2021 is acknowledged.  Claims 4-6 have been amended.  Claims 1-6 are pending in this application.

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 1, lines 9-11 should read “a shaft which rotates about a first axis and which includes a first hole portion formed on close to one end surface of the shaft facing the other surface of the second end plate portion, the first hole portion extending 
Claim 1, lines 21-23 should read “wherein the penetration portion includes a first portion which is disposed close to the orbiting scroll and a second portion which is disposed close to the shaft, the second portion is communicated with the first portion, and a diameter of the second portion is larger than that of the first portion”
Claim 4, line 4 should read “the drive bush body” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “wherein part of the limit pin provided with the rubber ring is accommodated in one of the second and third hole portions” (i.e. the part of the limit pin provided with the rubber ring can be accommodated in either the second hole portion in the shaft or the third hole portion in the drive bush), and the claim also recites “wherein the remaining part of the limit pin protruding from the one end surface of the shaft is fitted into the other of the second and third hole portions” (the part of the limit pin provided with the rubber ring would have to be accommodated in the second hole portion in the shaft in order for the remaining part of the limit pin to protrude from the shaft) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. If the broader recitation is meant, then Examiner suggests deleting “protruding from the one end surface of the shaft”.
Claim 3 is also rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al. US 2010/0172781 in view of Deguchi et al. EP 2713053.
Regarding claim 1, Kuwahara discloses:
A scroll compressor comprising (see Fig. 1): 
a fixed scroll 25 which includes a first end plate portion 25A and a first swirl portion 25B formed upright in the first end plate portion; 
an orbiting scroll 27 which includes a second end plate portion 27A having one surface facing the first end plate portion 25A, a second swirl portion 27B formed upright in the one surface of the second end plate portion 27A and joining with the first swirl portion 25B to form a compression chamber 29, and a boss portion 27C formed on the other surface of the second end plate portion 27A located opposite to the one surface and protruding from the other surface; 
a shaft 11 which rotates about a first axis L; 
a drive bush 19 which includes a drive bush body 19 formed between the second end plate portion 27A and one end surface of the shaft 11 while being accommodated in the boss portion 27C and a penetration portion 19B penetrating the drive bush body 19 in a direction from the second end plate portion 27A toward the one end surface of the shaft 11; 
an eccentric shaft 11C which is disposed in the penetration portion 19B and which extends in a direction of a second axis parallel to the first axis; and 
a base seat portion (see annotated partial Fig. 1 below) which is integrally formed with the one end surface of the shaft 11, 
wherein the penetration portion 19B includes a first portion which is disposed close to the orbiting scroll 27 and a second portion which is disposed close to the shaft 11, which is communicated with the first portion, and a diameter of which is larger than that of the first portion (see annotated partial Fig. 1 below), 
wherein the base seat portion is disposed in the second portion with a gap interposed between the base seat portion and the drive bush body 19 (see annotated partial Fig. 1 below).

    PNG
    media_image1.png
    313
    743
    media_image1.png
    Greyscale

Kuwahara is silent regarding:
the shaft includes a first hole portion formed on close to one end surface facing the other surface of the second end plate portion, extends in the direction of the first axis;
an eccentric shaft which is disposed in the first hole portion, a press-fitting hole through which the first hole portion is exposed, and the penetration portion and which extends in a direction of a second axis parallel to the first axis; and 
the base seat portion is provided with the press-fitting hole;
wherein the eccentric shaft is fitted into the first hole portion and the first portion and is press-inserted into the press-fitting hole (Kuwahara discloses the eccentric shaft 11C formed integrally with the drive shaft 11).
Deguchi teaches (see Figs. 1-5):
the shaft 12 includes a first hole portion 12a formed on close to one end surface facing the other surface of the second end plate portion 22a, extends in the direction of the first axis;
an eccentric shaft 17 which is disposed in the first hole portion 12a, a press-fitting hole 12a through which the first hole portion is exposed, and the penetration portion 23a and which extends in a direction of a second axis parallel to the first axis; and 
the base seat portion (end of shaft 12 corresponding to the base seat portion) is provided with the press-fitting hole 12a;
wherein the eccentric shaft 17 is fitted into the first hole portion 12a and the first portion 23a and is press-inserted into the press-fitting hole 12a [0045].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the eccentric shaft in Kuwahara (eccentric shaft formed integrally with the drive shaft) with that taught by Deguchi (separate eccentric shaft press-fitted into the drive shaft) to obtain the same predictable result of providing an eccentric shaft on the drive shaft, since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06.  

Regarding claim 4, the combination of Kuwahara and Deguchi as applied to claim 1 above teaches:
wherein the scroll compressor further comprises a balance weight 19A (Kuwahara Fig. 1)
The combination of Kuwahara and Deguchi as applied to claim 1 above is silent regarding:
wherein an annular diameter-reduced portion is formed in an outer peripheral surface of drive bush body located close to the shaft, and 
wherein the balance weight includes a fitting penetration portion fitted to a portion of the drive bush in which the diameter-reduced portion is formed (Kuwahara discloses the balance weight 19A formed integrally with the drive bush 19).
Deguchi further teaches (see Figs. 1-5):
wherein an annular diameter-reduced portion 23c is formed in an outer peripheral surface of drive bush body 23 located close to the shaft 12, and 
wherein the balance weight 32 includes a fitting penetration portion 32a fitted to a portion of the drive bush 23 in which the diameter-reduced portion 23c is formed (“a balance weight 32 which is integrally formed with the bushing 23 or is fitted on the bushing in a non-rotatable manner relative to the bushing 23” [0034]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the balance weight in the combination of Kuwahara and Deguchi as applied to claim 1 above (see Kuwahara, balance weight formed integrally with the drive bush) with that further taught by Deguchi (separate balance weight fitted onto the drive bush) to obtain the same predictable result of providing a balance weight on the drive bush, since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06.  

Regarding claim 6, the combination of Kuwahara and Deguchi teaches (see Kuwahara):
a motor (engine [0078], motor [0129]) which is disposed outside the shaft 11 and rotates the shaft; and 
a shaft radial bearing 13 which rotatably supports an outer peripheral surface of a portion 11B of the shaft 11 located between the motor and the drive bush 19, 
wherein an outer diameter of the base seat portion (see annotated partial Fig. 1 above) is smaller than an inner diameter of the shaft radial bearing 13.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al. US 2010/0172781 in view of Deguchi et al. EP 2713053 as applied to claim 1 above, and further in view of Hotta et al. EP 3159544.
Regarding claim 2, the combination of Kuwahara and Deguchi teaches (see Kuwahara):
wherein the shaft 11 includes a second hole portion 61 which is formed close to the one end surface, 
wherein the scroll compressor further comprises a limit pin 59 which extends in a direction of a third axis parallel to the first and second axes.

The combination of Kuwahara and Deguchi is silent regarding:
wherein a third hole portion is formed in a portion of the drive bush body facing the second hole portion,
a rubber ring which is provided on an outer peripheral surface of the limit pin, 
wherein part of the limit pin provided with the rubber ring is accommodated in one of the second and third hole portions so that the rubber ring comes into contact with an inner peripheral surface of the one of the second and third hole portions, and 
wherein the remaining part of the limit pin protruding from the one end surface of the shaft is fitted into the other of the second and third hole portions (Kuwahara discloses the limit pin 59 formed integrally with the drive bush 19).
Hotta teaches (see Figs. 7-9):
wherein a third hole portion 141c is formed in a portion of the drive bush body 141 facing the second hole portion 126,
a rubber ring 142b [0088] which is provided on an outer peripheral surface of the limit pin 142, 
wherein part of the limit pin 142 provided with the rubber ring 142b is accommodated in one of the second and third hole portions 126 so that the rubber ring 142b comes into contact with an inner peripheral surface of the one of the second and third hole portions 126, and 
wherein the remaining part of the limit pin 142 protruding from the one end surface 119Aa of the shaft 119 is fitted into the other of the second and third hole portions 141c.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the limit pin in the combination of Kuwahara and Deguchi (limit pin formed integrally with the drive bush) with that taught by Hotta (separate limit pin fitted into the drive bush) to obtain the same predictable result of providing a limit pin in the drive bush, since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06, and to include a rubber ring for the advantage of reducing clacking noise generated by contact between the limit pin and the limit hole (Hotta [0097-0099]).

Regarding claim 3, the combination of Kuwahara, Deguchi, and Hotta teaches:
wherein a center axis O of the drive bush 141 is parallel to the first axis CE, and 
wherein the second and third axes LE, LE’ are disposed at positions passing through a line orthogonal to the center axis O (see Hotta Fig. 9).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al. US 2010/0172781 in view of Deguchi et al. EP 2713053 as applied to claim 1 above, and further in view of Iguchi et al. US 2008/0181791 and Oyamada WO 2013/175623.
Regarding claim 5, the combination of Kuwahara and Deguchi teaches (see Kuwahara):
a bush radial bearing 21 which is disposed between an inner peripheral surface of the boss portion 27C and an outer peripheral surface of the drive bush body 19.

The combination of Kuwahara and Deguchi is silent regarding:
wherein the bush radial bearing is a ball bearing (Kuwahara shows a needle bearing).
Iguchi teaches (see Fig. 1):
wherein the bush radial bearing 17 is a ball bearing [0026].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bush radial bearing in the combination of Kuwahara and Deguchi (needle bearing) with that taught by Iguchi (ball bearing) to obtain the same predictable result of providing a radial bearing for the bush, since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06.

The combination of Kuwahara, Deguchi, and Iguchi is silent regarding:
wherein a material of the drive bush is cast iron.
Oyamada teaches that “as the material of the upper bush 120 and the lower bush 122, for example, cast iron, carbon steel, copper alloy, brass, tin alloy, aluminum alloy, etc., according to the wear resistance and environmental resistance required for the applicable rotating machine, Zirconia, alumina, silicon carbide, silicon nitride and the like may be used” (translation page 6, fifth full paragraph).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected cast iron as the material of the drive bush in the combination of Kuwahara, Deguchi, and Iguchi as taught by Oyamada according to the wear resistance and environmental resistance required for the applicable rotating machine, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        05/23/2022